DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fisher et al. (US 2016/0229547).
In re. claim 1, Fisher teaches a method for operating an aircraft powerplant comprising an engine (2) coupled to a variable-pitch propeller (16) (fig. 1), the method comprising: receiving, from a pilot of the aircraft, an input indicative of thrust demanded from the powerplant (at power lever (30)) (para [0021]); operating the powerplant according to the input indicative of thrust demanded from the powerplant (via control signal (42)) (fig. 2); receiving, from the pilot of the aircraft, a request to change a propeller rotational speed from a first setting to a second setting while the powerplant is operated according to the input indicative of thrust demanded from the powerplant (receipt of signal (42) at propeller speed map (52)) (para [0027]) (fig. 3); determining a power need for the engine based on the input indicative of thrust demanded from the powerplant (power need determined by map based on fig. 5) (para [0053]); determining whether the power need is compatible with the second setting (within map profile of figure 5, e.g. below max propeller speed (104), etc.); when the power need is compatible with the second setting, modifying a command for fuel flow to the engine (via fuel metering unit (26)) (para [0027]) to govern the powerplant in accordance with the second setting for the propeller rotational speed (when second setting is within speed map (52)) (fig. 5); and when the power need  is incompatible with the second setting, overriding the request to change the propeller rotational speed from the first setting to the second setting (fig. 6 shows a desired propeller speed at t=45s, of approximately 2500 RPM, while the propeller control signal (fig. 8) at t =45s is zero and the actual propeller speed (fig. 7) is not increasing at t=45s, showing the maximum speed request is overridden by the propeller speed map).  
In re. claim 10, Fisher teaches a system for operating an aircraft powerplant comprising an engine (2) coupled to a variable- pitch propeller (16) (fig. 1), the system comprising: at least one processing unit (envisioned as digital signal running on a general purpose computer) (para [0043]); and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit for (understood to be inherent in general purpose computers): receiving, from a pilot of the aircraft, an input indicative of thrust demanded from the powerplant (at power lever (30)) (para [0021]); operating the powerplant according to the input indicative of thrust demanded from the powerplant (via control signal (42)) (fig. 2); receiving, from the pilot of the aircraft, a request to change a propeller rotational speed from a first setting to a second setting while the powerplant is operated according to the input indicative of thrust demanded from the powerplant (receipt of signal (42) at propeller speed map (52)) (para [0027]) (fig. 3); determining a power need for the engine based on the input indicative of thrust demanded from the powerplant (power need determined by map based on fig. 5) (para [0053]); determining whether the power need is compatible with the second setting (within map profile of figure 5, e.g. below max propeller speed (104), etc.); when the power need  is compatible with the second setting, modifying a command for fuel flow to the engine (via fuel metering unit (26)) (para [0027]) to govern the powerplant in accordance with the second setting for the propeller rotational speed (when second setting is within speed map (52)) (fig. 5); and when the power need  is incompatible with the second setting, overriding the request to change the propeller rotational speed from the first setting to the second setting (fig. 6 shows a desired propeller speed at t=45s, of approximately 2500 RPM, while the propeller control signal (fig. 8) at t =45s is zero and the actual propeller speed (fig. 7) is not increasing at t=45s, showing the maximum speed request is overridden by the propeller speed map).  
In re. claim 19, Fisher teaches an aircraft powerplant comprising: a gas turbine engine (2); a variable-pitch propeller (16) coupled to the gas turbine engine (fig. 1); and a controller (24) coupled to the gas turbine engine and the variable-pitch propeller and configured for: receiving, from a pilot of the aircraft, an input indicative of thrust demanded from the powerplant (at power lever (30)) (para [0021]); operating the powerplant according to the input indicative of thrust demanded from the powerplant (via control signal (42)) (fig. 2); receiving, from the pilot of the aircraft, a request to change a propeller rotational speed from a first setting to a second setting while the powerplant is operated according to the input indicative of thrust demanded from the powerplant (receipt of signal (42) at propeller speed map (52)) (para [0027]) (fig. 3); determining a power need for the engine based on the input indicative of thrust demanded from the powerplant (power need determined by map based on fig. 5) (para [0053]); determining whether the power need is compatible with the second setting (within map profile of figure 5, e.g. below max propeller speed (104), etc.); when the power need  is compatible with the second setting, modifying a command for fuel flow to the engine (via fuel metering unit (26)) (para [0027]) to govern the powerplant in accordance with the second setting for the propeller rotational speed (when second setting is within speed map (52)) (fig. 5); and when the power need  is incompatible with the second setting, overriding the request to change the propeller rotational speed from the first setting to the second setting (fig. 6 shows a desired propeller speed at t=45s, of approximately 2500 RPM, while the propeller control signal (fig. 8) at t =45s is zero and the actual propeller speed (fig. 7) is not increasing at t=45s, showing the maximum speed request is overridden by the propeller speed map).  
In re. claim 2, Fisher teaches the method of claim 1, wherein receiving the request to change the propeller rotational speed comprises receiving the request in-flight (para [0029]).  
In re. claims 3 and 12, Fisher teaches the method of claim 1, wherein receiving the request to change the propeller rotational speed comprises receiving the request at a combined electronic propeller and engine control system (24) (para [0027]).  
In re. claim 4, Fisher teaches the method of claim 1, wherein: the input indicative of thrust demanded from the powerplant is a position of a power lever (30) (para [0024]); and the request to change the propeller rotational speed is received from a cockpit input other than the position of the power lever (emergency control lever (38)) (para [0022]).  
In re. claims 5 and 14, Fisher teaches the method of claim 1, wherein determining the power need for the engine comprises obtaining an engine status (engine speed signal (18)) (para [0025]), and wherein the power need is incompatible with the second setting when the engine status is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (when desired engine speed signal (66) is below minimum engine speed (106)) (fig. 5).  
In re. claims 6 and 15, Fisher teaches the method of claim 1, wherein the input indicative of thrust demanded from the powerplant includes a position of a power lever (30) of the aircraft (para [0024]), and wherein the power need is incompatible with the second setting when the position of the power lever is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (movement of control lever to +44 degrees requests approximately 2500 rpm of propeller speed, while output is limited to approximately 2100 rpm) (figs. 6-9) (para [0054]).  
In re. claims 7 and 16, Fisher teaches the method of claim 1, further comprising modifying the fuel flow to the engine to maintain engine power when the powerplant is governed in accordance with the second setting for the propeller rotational speed (via fuel metering unit (26)) (para [0027]).  
In re. claims 8 and 17, Fisher teaches the method of claim 1, wherein the first setting is a maximum propeller rotational speed (at time t=30s in view of figs. 6-9).  
In re. claims 9, 18, and 20, Fisher teaches the method of claim 1, further comprising: detecting a need for a maximum propeller speed (2500 rpm) while the powerplant is governed in accordance with the second setting (at time t=50s); and governing the powerplant in accordance with the maximum propeller speed in response to the need as detected (governed to approximately 2100 rpm (fig. 7) via governor spring tension (fig. 9)).  
In re. claim 13, Fisher teaches the system of claim 10, wherein receiving the request to change the propeller rotational speed comprises receiving the request from a cockpit input (30) (para [0024]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher as applied to claim 1 above, and further in view of Lescher et al. (US 2017/0101938).
In re. claim 21, Fisher teaches the method of claim 1, wherein: the engine is a first engine (fig. 1); and the method includes: while the powerplant is governed in accordance with the second setting (within limitations of speed maps (52, 54)) (para [0027]), governing the powerplant in accordance with a maximum propeller rotational speed (104) (para [0053]).
Fisher fails to disclose the aircraft has a twin engine configuration including a second engine, and the maximum speed is in response to detecting a failure of the second engine.
Lescher teaches the aircraft has a twin engine configuration including a second engine (twin-engine helicopter) (para [0057]), and the maximum speed (full-power single engine regime at step (11)) (para [0063]) is in response to detecting a failure of the second engine (detecting a failure of one of the engines at step (10)) (para [0061]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fisher to incorporate the teachings of Lescher to have the aircraft as a twin engine configuration including a second engine, and the maximum speed is in response to detecting a failure of the second engine, for the predictable result of utilizing the invention in a twin-engine aircraft.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647